Citation Nr: 0425460	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  01-02 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for optic neuritis, 
glaucoma, diplopia, and a right eye cataract, due to multiple 
sclerosis, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for weakness of the 
right lower extremity (RLE), due to multiple sclerosis, 
currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for weakness of the 
right upper extremity (RUE), due to multiple sclerosis, 
currently evaluated as 40 percent disabling.  

4.  Entitlement to an increased rating for weakness of the 
left lower extremity (LLE), due to multiple sclerosis, 
currently evaluated as 40 percent disabling.  

5.  Entitlement to an increased rating for weakness of the 
left upper extremity (LUE), due to multiple sclerosis, 
currently evaluated as 30 percent disabling.  

6.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 10 percent disabling. 

7.  Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.  

8.  Entitlement to a compensable rating for hearing loss of 
the left ear.  

9.  Entitlement to an initial compensable rating for a 
neurogenic bladder, due to multiple sclerosis.  

10.  Entitlement to special monthly compensation for loss of 
use of the right or the left hand.  

11.  Entitlement to special monthly compensation for loss of 
use of the right or the left foot.  

12.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.  

13.  Entitlement to specially adapted housing or special home 
adaptation grant. 

14.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from February 1964 to January 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.  

The veteran was notified in an October 31, 2003, letter of a 
rating action that month granting service connection for a 
neurogenic bladder due to multiple sclerosis (MS) and 
assigning an initial noncompensable (i.e., 0 percent) 
disability evaluation.  In his April 2004 VA Form 9, Appeal 
to the Board, the veteran expressed his disagreement with the 
assignment of that initial noncompensable rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  His 
VA Form 9, given a liberal construction, is notice of 
disagreement (NOD) to begin the process of appealing that 
initial rating to the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.201 (2003); see also Gallegos v. Gober, 14 
Vet. App. 50 (2000).  And where, as here, a veteran files a 
timely NOD and the RO has not issued a statement of the case 
(SOC), the claim must be remanded to the RO - as opposed to 
merely referred there - for issuance of an SOC and to give 
the veteran an opportunity to perfect an appeal to the Board 
concerning this additional issue by filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  Manlincon v. West, 12 Vet. App. 238 (1999).  
Hence, this claim will be remanded to the RO for appropriate 
disposition via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part concerning this additional claim.

A September 1992 Board decision granted service connection 
for hearing loss in the left ear due to MS.  The rating 
criteria for the evaluation of unilateral hearing loss were 
rather recently revised.  Specifically, Section 103 of Public 
Law 107-330, Veterans Benefits Act of 2002 amended 38 U.S.C. 
§ 1160(a)((3).  Pursuant to that statutory amendment, 
38 C.F.R. § 3.383(a)(3) was revised, effective the date of 
the statutory revision on December 6, 2002, and changed the 
method of evaluating unilateral hearing loss to include, in 
some circumstances, hearing loss in a nonservice-connected 
ear.  The RO has not considered this new provision.  
So this claim must be readjudicated by the RO, in the first 
instance, to avoid prejudicing the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  This remand also will occur 
via the AMC.


FINDINGS OF FACT

1.  The veteran does not have any loss of field of vision and 
his corrected visual acuity is 20/60 in the right eye and 
20/200 in the left, and there is no enucleation or serious 
cosmetic defect of an eye.  

2.  The veteran has no more than moderate incomplete 
paralysis of the LUE, or more than moderately severe 
incomplete paralysis of the LLE and RLE, but he has muscle 
wasting and severe incomplete paralysis of the RUE.

3.  The veteran has limitation of flexion, which is less than 
marked or severe but not less than 30 degrees of flexion, and 
muscle spasm but does not have listing of the whole spine or 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  

4.  The veteran experiences recurrent tinnitus.  

5.  The veteran's service-connected disabilities have not 
resulted in loss or loss of use of the hands or feet or 
blindness, nor would he be better served with amputation of 
any extremity and use of a prosthesis.  

6.  Because of the severity of his service-connected 
disabilities, in the aggregate, the veteran requires the 
daily personal health care services of a skilled provider - 
without which he would require hospital, nursing home or 
institutional care.  




CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent is not warranted 
for optic neuritis, glaucoma, diplopia, and a right eye 
cataract due to MS.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.75, 4.83, 4.84a, DCs 6012, 6013, 
6016, 6026, 6028, 6076 (2003).  

2.  An evaluation in excess of 40 percent is not warranted 
for weakness of the RLE.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.123, 4.124, 4.124a, DC 8520 
(2003).  

3.  The criteria are met for a 70 percent rating, but no 
higher, for weakness of the RUE due to MS.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.123, 
4.124, 4.124a, DC 8513 (2003).  

4.  An evaluation in excess of 40 percent is not warranted 
for weakness of the LLE.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.123, 4.124, 4.124a, DC 8520 
(2003).  

5.  An evaluation in excess of 30 percent is not warranted 
for weakness of the LUE.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.123, 4.124, 4.124a, DC 8513 
(2003).  

6.  The criteria are met for a 20 percent rating, but no 
higher, for lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.71a, DCs 5292 and 5295 
(2002); and DC 5293 (in effect since September 26, 2003).  

7.  The veteran is not entitled, as a matter of law, to 
separate 10 percent disability ratings for his bilateral 
tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 
(2003).  

8.  The criteria are not met for SMC for loss of use of the 
right hand, left hand, right foot, or left foot.  38 C.F.R. 
§§ 3.102, 4.63 (2003).  

9.  The criteria are met, however, for SMC based on the need 
for the regular A&A of another person.  38 U.S.C.A. 
§§ 1114(l), 1502, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.350, 3.351, 3.352 (2003).  

10.  The veteran does not meet the disability requirements 
for eligibility for specially adapted housing or special home 
adaptation grant.  38 U.S.C. §§ 2101, 2102 (West 2002); 
38 C.F.R. § 3.809 (2003).  

11.  The veteran does not meet the disability requirements 
for eligibility for assistance in the purchase of an 
automobile or other conveyance.  38 U.S.C.A. § 3902 (West 
2002); 38 C.F.R. §§ 3.808, 17.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120-21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  Pelegrini 
II, at 120.  Therefore, according to GC, the Pelegrini II 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  VAOGCPREC 7-2004 at 
2-3.  

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  

Here, the rating actions appealed of August and October 1999 
and November 2000 pre-date the enactment of the VCAA.  So the 
required notice could not have been given prior to those 
adjudications.  Nevertheless, there has been compliance with 
the holding in Pelegrini II.  

The veteran was provided the required VCAA notice in the RO's 
May 15, 2003 letter.  Also, the VCAA regulations were cited 
in the March 20, 2001, SOC and the April 2004 SSOC.  

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While, as acknowledged, the 
VCAA notice was not given prior to the RO's adjudications, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of the claims, and to 
respond to his VA notices.  Indeed, he had time to identify 
and/or submit additional supporting evidence after issuance 
of the May 2003 RO letter and April 2004 SSOC (containing the 
VCAA notice).  And this all occurred before actual 
certification of his appeal to the Board.  Moreover, even 
once his appeal arrived at the Board, he had still additional 
time (90 more days) to identify and/or submit additional 
supporting evidence and even beyond that with justification 
for delay.  38 C.F.R. § 20.1304.  Therefore, notwithstanding 
requirements of Pelegrini II as to the timing of the VCAA 
notification, deciding this appeal at this juncture is not 
prejudicial error to him.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  As mentioned, the Board is bound by the 
precedent opinions of VA's General Counsel, as chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c).

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
VA outpatient treatment (VAOPT) records for many years are on 
file, as are reports of VA hospitalizations and the numerous 
VA examinations of the veteran's service-connected 
disabilities.  He declined the opportunity to testify at a 
hearing in support of his claims.  38 C.F.R. § 20.700(a).

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  



Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule) - which 
is based as far as practical on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

A January 1979 rating indicates the veteran was assigned a 
total disability rating based on individual unemployability 
(TDIU) from December 19, 1972, until February 12, 1978, and 
was assigned a 100 percent combined disability rating 
effective February 13, 1978.  That 100 percent combined 
disability rating, having been in effect for more than 20 
years, is protected.  And as such, it may not be reduced or 
terminated.  Nevertheless, even though the Board is granting 
two of the increased schedular rating claims in this 
decision, as a practical matter, the veteran will not receive 
additional money based on these grants since his monetary 
compensation already is at the maximum level.

Optic Neuritis, Glaucoma, Diplopia, and Right Eye Cataract, 
due to Multiple Sclerosis

Although a July 1972 rating granted service connection for MS 
with bilateral nystagmus, which was assigned a 30 percent 
disability rating, a January 1973 rating assigned separate 
ratings for impairment from MS as it affected all four 
extremities and the eyes, assigning a separate 10 percent 
rating for nystagmus.  This was reclassified as MS with 
nystagmus and optic atrophy of the left eye and secondary 
amblyopia and headaches, and evaluated as 30 percent by 
rating action of January 1979.  

The disorder was again reclassified as optic neuritis, due to 
MS, in a June 1990 rating and the disorder was assigned a 40 
percent disability evaluation which has remained in effect 
since then.  A July 1991 Board decision denied a rating in 
excess of 40 percent for optic neuritis.  However, a December 
1994 rating action expanded the grant of service connection 
to include bilateral diplopia due to MS and cataract of the 
right eye, due to medication taken for MS and an August 1998 
rating expanded the grant of service connection to include 
glaucoma, due to optic neuritis, but both ratings confirmed 
and continued the 40 percent disability rating.  

So, the service-connected ocular disability includes many 
manifestations.  Specifically included are nystagmus, 
amblyopia, optic neuritis, optic atrophy, diplopia, cataract 
of the right eye, and glaucoma.  

On VA general medical examination in June 1999 the veteran's 
claim file was reviewed.  It was reported that his glaucoma 
in the right eye had started 2 years earlier.  His eyes were 
not examined but the diagnoses included glaucoma of the right 
eye.  

During VA hospitalization in June 1999 the veteran's visual 
fields were full to all four quadrants and there was no 
nystagmus.  

On a June 1999 VA ophthalmology examination it was reported 
that the veteran had optic neuritis in the left eye with 
resulting optic atrophy and glaucoma of both eyes, which was 
diagnosed in 1997.  He complained of chronic diplopia and 
used a frosted lens in front of his left eye to relieve his 
double vision.  He took medication for his eyes.  His 
corrected visual acuity was 20/25 in the right eye and 20/200 
in the left.  Visual field testing was normal in the right 
eye but visual field testing of the left eye showed an 
inferior arcuate pattern with paracentral superior defects.  
The diagnoses were optic atrophy of the left eye, secondary 
to optic neuritis from MS, with visual field defect of the 
left eye consistent with optic nerve findings.  Visual fields 
show no changes due to glaucoma and intraocular pressures 
were controlled with medication.  

On VA ophthalmology examination in March 2000 it was reported 
that the veteran had had double vision for 5 years and 
glaucoma for 3 to 4 years.  His uncorrected visual acuity in 
the right eye was 20/70, correctable to 20/20.  Uncorrected 
vision was 20/400 in the left eye, which was not correctable.  
There was no visual field defect and no double vision.  
Internally, there was no abnormality of the eyes and 
intraocular pressure was within normal limits in the left 
eye.  He had left exotropia due to poor vision.  On lateral 
gazing he had nystagmus which was compatible with a diagnosis 
of inter-nuclear ophthalmoplegia.  The diagnoses were inter-
nuclear ophthalmoplegia and optic atrophy of the left eye, 
both compatible with MS, and left exotropia secondary to 
optic atrophy of the left eye.  

On VA neurology examination in March 2000 the veteran had 
strabismus of the left eye with the left eye shifted 
laterally which appeared to most likely be left sixth cranial 
nerve palsy.  On VA outpatient evaluation in May 2000 the 
veteran's distant correctable vision was 20/25 in the right 
eye and 20/400 in the left and near correctable vision was 
20/40 in the right eye and he could not see better than 
20/200 in the left. 

A June 2003 VA ophthalmology examination revealed the 
veteran's best corrected visual acuity was 20/60 in the right 
eye, which was caused by cataract, and 20/200 in the left.  
There was pallor of the optic nerves.  The findings were 
consistent with a diagnosis of a history of optic neuritis 
due to MS.  There was large-angle exohypotropia of the left 
eye consistent with third cranial nerve palsy.  Other 
findings were suspicious for glaucoma but not true 
glaucomatous disease.  There was no diabetic or hypertensive 
retinopathy.  

Under 38 C.F.R. § 4.84a congestive or inflammatory glaucoma 
warrants a 100 percent evaluation when there are frequent 
attacks of considerable duration and during the continuance 
of actual total disability.  Or, it may be rated as iritis 
under DC 6003. 

Under 38 C.F.R. § 4.84a, DC 6003 iritis, in chronic form, is 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology, with a minimum rating 
during active pathology of 10 percent.  

Under 38 C.F.R. § 4.75 the best distant vision obtainable 
after best correction by glasses will be the basis for rating 
service-connected disabilities of the eyes.  Under 38 C.F.R. 
§ 4.80 combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  Under 38 C.F.R. 
§ 4.83 in rating visual acuity impairment, a person not 
having the ability to read at any one of the scheduled steps 
or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  That is, a person who can read at 20/100 but who 
cannot at 20/70, should be rated as seeing at 20/100.  

Under 38 C.F.R. § 4.84a DC 6013 simple, primary, 
noncongestive glaucoma is rated on impairment of visual 
acuity or field loss, with a minimum rating of 10 percent.  
Under 38 C.F.R. § 4.84a, DC 6016 central nystagmus warrants a 
maximum rating of 10 percent.  Under 38 C.F.R. § 4.84a, DC 
6026 optic neuritis is to be rated on the basis of the 
underlying disease, and combine impairment of visual acuity 
or field loss.  Under 38 C.F.R. § 4.84a, DC 6028 senile or 
other forms of cataract, when preoperative, are to be rated 
on impairment of vision.  

Under the DCs for the evaluation of impairment of visual 
acuity, DCs 6061 through 6079, a 40 percent rating is 
warranted if there is vision in one eye of 5/200 and vision 
in the other eye of 20/50, DC 6073; or if there is vision in 
one eye of 10/200 and vision in the other eye of 20/50, DC 
6076; or if there is vision in one eye of 15/200 and vision 
in the other eye of 20/70, DC 6076; or if there is vision in 
one eye of 20/200 and vision in the other eye of 20/70, DC 
6076.  The next higher rating of 50 percent is warranted if 
there is vision in one eye of 5/200 and vision in the other 
eye of 20/70, DC 6073; or if there is vision in one eye of 
10/200 and vision in the other eye of 20/70.   

Here, there is no loss of field of vision and the veteran's 
diminution in central visual acuity is not of such severity 
as to warrant a rating in excess of the current 40 percent 
evaluation.  He does not have active glaucoma and, if he has 
it at all, it is apparently controlled with medication.  
Also, there is no enucleation of an eye nor any serious 
cosmetic defect which could be added to the impairment for 
central visual acuity.  

Weakness of All Extremities

The veteran is currently assigned a rating of 40 percent for 
weakness of each lower extremity, encompassing moderately 
severe incomplete paralysis of the sciatic nerve of each 
lower extremity and for moderate incomplete paralysis of all 
radial nerve groups of the RUE, which is his major extremity, 
but a 30 percent rating for moderate incomplete paralysis of 
all radial nerve groups of the LUE, his minor extremity.  See 
38 C.F.R. § 4.124, DCs 8513 and 8520.  

Since the veteran has active movement of muscles below the 
knee and that there is no foot drop, it is clear that the 
veteran does not have actual complete paralysis of the 
sciatic nerve of either lower extremity to warrant an 80 
percent rating for complete paralysis of the sciatic nerve of 
each lower extremity.  For the veteran to have a 60 percent 
rating for severe incomplete paralysis of the sciatic nerve 
there must be marked muscular atrophy.  

For the next higher evaluations for the upper extremities, 
severe incomplete paralysis of all radial nerve groups 
warrants 70 percent when it involve the major extremity and 
60 percent when it involves the minor extremity.  

A Note to 38 C.F.R. § 4.124 provides that when the 
involvement of a peripheral nerve is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Under 38 C.F.R. § 4.124, peripheral neuralgia 
characterized usually by a dull and intermittent pain, of 
typical distribution is to be rated with a maximum equal to 
moderate incomplete paralysis.  Under 38 C.F.R. § 4.123 
peripheral neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbance, and constant pain, at time 
excruciating, is to be rated with a maximum equal to severe 
incomplete paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis. 

So, with respect to each extremity, for the next higher 
rating for severe peripheral nerve involvement there must be 
evidence of organic changes, such as loss of reflexes or 
muscle atrophy, and in the case of the lower extremities, 
marked muscular atrophy due to sciatic nerve involvement.  

Initially, the Board notes that on VA examination in June 
1999 the veteran stated that he was left handed but wrote 
with his right hand.  The Board considers this to be adequate 
evidence that, despite the veteran's statement, his is right 
handed for rating purposes, given the significance and 
importance of the ability to write.  Generally see 38 C.F.R. 
§ 4.69 (2003).  

The evidence shows that the veteran complains of numbness, 
tingling, and at times pain in all extremities and that 
objectively he has some weakness and diminished reflects in 
all extremities.  He has taken medication for muscle spasms 
and has used a TENS unit.  During VA hospitalization in June 
1999 he had weakness and diminished sensation in both lower 
extremities.  Such impaired sensation was also shown on VA 
neurology examination in March 2000, during VA 
hospitalization in September 2000, and on VA diabetes 
examination in June 2003.  However, the evidence does not 
show any muscular atrophy of any extremity except for muscle 
wasting of the right thenar eminence which was revealed on 
the March 2000 VA neurology examination.  At that time he 
also was unable to make a fist with this right and, which is 
consistent with the organic change of right thenar eminence 
muscle wasting and a greater decrease in sensory diminution 
in the RUE than the LUE.  

So, the criteria for increased ratings for weakness of the 
LUE, LLE, and RLE are not meet but the veteran does meet the 
criteria of 70 percent for severe incomplete paralysis of all 
radicular peripheral nerve groups of the RUE.  

Lumbosacral Strain

The criteria for evaluating spinal disabilities, other than 
intervertebral disc syndrome (IVDS), under 38 C.F.R. § 
4.71a, DC 5295 (2002) ("the old criteria") were revised 
effective September 26, 2003, at which time the diagnostic 
codes were renumbered, including the renumbering of DC 5295, 
to DC 5237.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), 
to be codified at 38 C.F.R. § 4.71a, DC 5243 (2004) ("the 
new criteria").  The April 2004 SSOC set forth not only the 
old rating criteria but also the new, revised, rating 
criteria.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, VA generally must consider 
which version - new or old - is most favorable to the 
veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
when amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding the holding in Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VAOGCPREC 3-2000 (Apr. 10, 2000).  See 
also Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  See 
also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2003).

Accordingly, for the period prior to September 26, 2003, only 
the old criteria may be used but for the period beginning 
September 26, 2003, either the old or the new criteria may be 
applied, whichever is most beneficial to the veteran.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  And even if the limitation of motion is 
noncompensable (i.e., 0 percent disabling) at least a minimum 
10 percent rating is assigned.  The limitation of motion, 
however, must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar segment of the spine is 
rated under 38 C.F.R. § 4.71a, DC 5292, which provides for a 
10 percent rating for slight limitation, 20 percent for 
moderate limitation, and a maximum schedular rating of 40 
percent for severe limitation of motion of the lumbar spine.  
Moreover, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when 
her symptoms are most prevalent ("flare-ups") due to the 
extent of her pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Prior to September 26, 2003, 38 C.F.R. § 4.71a, DC 5295 
provided that for a lumbosacral strain with characteristic 
pain on motion a 10 percent is warranted.  With muscle spasm 
on extreme forward bending with loss of lateral spine motion, 
a 20 percent rating is warranted.  When severe with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 
maximum 40 percent rating is warranted.  

Prior to September 26, 2003, 38 C.F.R. § 4.71a, DC5289 
provided that favorable ankylosis of the lumbar spine 
warranted a 40 percent rating and unfavorable ankylosis 
warranted a 50 percent rating.  

The old criteria focused on subjective classifications, e.g., 
whether the degree of limitation of motion was mild, moderate 
or severe.  Whereas the new criteria, those effective 
September 26, 2003, use more objective criteria and provide 
for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement that there be any of these symptoms to assign any 
evaluation.  The revised criteria also provide for ratings 
based on, in pertinent part, limitation of motion of a 
particular spinal segment in either forward flexion or the 
limitation of the combined range of motion of that spinal 
segment, either favorable or unfavorable ankylosis.  

Under the new criteria, pain alone cannot be evaluated 
without being associated with an underlying pathologic 
abnormality.  68 Fed. Reg. 51454 (August 27, 2003).  Thus, 
the evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
68 Fed. Reg. 51454 - 55 (August 27, 2003).  An evaluation 
based on pain alone would not be appropriate, unless there 
is a specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  68 Fed. Reg. 51454 - 55 (August 27, 2003).   

Under the new DC 5237 a lumbosacral strain, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, warrants a 10 percent rating 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but is not greater than 85 degrees; or, the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but is not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

Under the new DC 5237 for a 20 percent rating there must be 
forward flexion of the thoracolumbar spine which is greater 
than 30 degrees but is not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  For the next higher rating for the lumbosacral 
spine of 40 percent there must be limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Here, a VA general medical examination in June 1999 found 
that the veteran took medication for muscle spasm and used a 
TENS unit for not only his extremities but also for his back.  
On examination he had slight spasm of the lumbar dorsal 
muscles.  Lumbar flexion was to 60 degrees, extension was to 
20 degrees, lateral bending was to 30 degrees to the right 
and to the left, and rotation was to 30 degrees to the right 
and to the left (for a combined range of motion of 200 
degrees).  While he complained of fatigue, lack of endurance, 
and daily flare-ups that were relieved with rest, the 
examiner could not comment on the degree of functional 
impairment this might cause since the examination was not 
conducted during a flare-up.  

On VA neurology examination in March 2000 the veteran denied 
ever having used a back brace but it was noted that he used a 
cane due to his MS.  Lumbar flexion was to 70 degrees, 
extension was to 15 degrees, lateral bending was to 20 
degrees to the right and to the left, and rotation was to 25 
degrees to the right and to the left (for a combined range of 
motion of 175 degrees).  There was no evidence of weakness on 
repetitive movement.  

When these findings are compared to the applicable rating 
criteria, and with favorable resolution of doubt, under the 
old rating the veteran has both muscle spasm and limitation 
of motion, although neither severe nor marked, which warrants 
a 20 percent disability rating.  However, he does not have 
listing of the whole spine or marked limitation of motion.  
So, an evaluation in excess of 20 percent is not warranted 
under the old criteria.  Under the new criteria, he does not 
have forward flexion of 60 degrees or less nor favorable or 
unfavorable ankylosis of the entire thoracolumbar spine that 
would warrant evaluations in excess of 20 percent.  

Separate 10 Percent Disability Ratings for Bilateral Tinnitus

In a March 1994 rating decision, the RO granted service 
connection for tinnitus of the left ear and assigned a 
10 percent rating for the disorder pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6260.  A more recent 
October 1999 rating decision expanded the grant of service 
connection to include tinnitus of both ears, i.e., bilateral 
tinnitus, but confirmed and continued the 10 percent 
disability rating.

As an initial matter the Board notes that Diagnostic Code 
6260 was revised effective in June 2003 to provide that only 
a single 10 evaluation is to be assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2003).  It is asserted, in essence, that the 
Board must apply the law in effect prior to June 2003, which 
did not expressly prohibit the assignment of separate 
ratings.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As mentioned, in Karnas the Court held that, where a law or 
regulation changes during the pendency of a claim or appeal, 
the Board must apply the version of the law that is more 
favorable to the claimant.  In Kuzma, however, 341 F.3d at 
1328-29, the United States Court of Appeals for the Federal 
Circuit (hereinafter, "the Federal Circuit") expressly 
overruled the Court's holding in Karnas to the extent that 
decision allowed the retroactive application of a statute or 
regulation, where the statute or regulation did not expressly 
provide for retroactive application.  Although the 
representative asserts that the holding in Kuzma applies only 
to application of the VCAA, the Federal Circuit's decisions 
leading up to the decision in Kuzma clearly show that it was 
the intent of the Federal Circuit to overrule the holding in 
Karnas as it might be applied to any change in a statute or 
regulation.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).

Nevertheless, the change to Diagnostic Code 6260 effective in 
June 2003 did not provide for retroactive application.  See 
Schedule for Rating Disabilities:  Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  The veteran is, therefore, 
at least entitled to application of the prior version of the 
regulation for the months of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003) 
(although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).

VA's General Counsel addressed this determinative issue in a 
precedent opinion provided in May 2003.  The General Counsel 
held that Diagnostic Code 6260, as in effect prior to June 
2003, authorized a single 10% disability rating for tinnitus, 
regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-03.  

As alluded to earlier in this decision, precedent opinions of 
VA's General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000); 38 C.F.R. § 19.5 (2003).  To the extent that 
VAOPGCPREC 2-03 may have failed to address the applicability 
of 38 C.F.R. § 4.25(b), the Board will, therefore, separately 
address this issue.

This regulation provides that except as otherwise provided in 
the Rating Schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2003).  
The issue is, therefore, whether bilateral tinnitus 
constitutes two separate disabilities that are eligible for 
separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 
(17th ed. 1999).  VA also discussed the nature of tinnitus in 
the proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  
It further states that damage in the inner ear may 
be a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is inappropriate.  The application of 
38 C.F.R. § 4.25(b) does not, therefore, provide a basis for 
assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2003).  

The Board notes that the Rating Schedule provides for 
separate ratings for a single disease entity that has 
multiple manifestations.  For example, several of the 
diagnostic codes pertaining to the feet provide different 
ratings for unilateral versus bilateral involvement.  Having 
a disability that effects both feet, rather than just one 
foot, however, results in additional functional limitations, 
in terms of the ability to ambulate.  Having tinnitus in both 
ears does not result in significantly greater impact on the 
functioning of the auditory system, in comparison to having 
tinnitus in only one ear.

It may be argued that, pursuant to the phrase in 38 C.F.R. 
§ 4.25(b) "except as otherwise provided," a single rating 
for multiple manifestations of the same disease entity can be 
applied only if the diagnostic code so specifies.  For 
instance, some of the diagnostic codes pertaining to the feet 
provide that the same rating applies regardless of unilateral 
or bilateral involvement.  The Board notes, however, that 
that lack of distinction applies to disabilities warranting 
the minimum 10 percent rating, indicating that the disability 
is of insufficient severity to warrant distinct ratings for 
unilateral or bilateral involvement.  

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus we need not look so far as the diagnostic 
codes pertaining to the feet; the diagnostic codes pertaining 
to the auditory system specify the situations in which 
separate ratings are applicable, depending on unilateral or 
bilateral manifestations.  For example, the rating for 
hearing loss is dependent on whether there is hearing loss in 
both ears, or only one ear.  In addition, Diagnostic Code 
6207 provides a 30 percent rating for the complete loss of 
one auricle, and a 50 percent rating for the complete loss of 
both auricles.  None of the remaining diagnostic codes 
pertaining to the auditory system provide for unilateral 
versus bilateral involvement.  

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  It can be argued that this canon of 
construction allows for the regulation to be interpreted to 
allow two separate and distinct ratings for bilateral 
tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court also held in Brown, however, that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context. . . " Brown, 513 U.S. at 118 (citations omitted).  
By reading the rating criteria for Diagnostic Code 6260 in 
the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 
10 percent rating applies to recurrent tinnitus, regardless 
of whether the involvement is unilateral or bilateral.  For 
these reasons the Board finds that the veteran's claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus is without merit and must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).

SMC for Loss of Use of the Right or the Left Hand or of the 
Right or the Left Foot

Under 38 C.F.R. § 4.63 (2003) loss of use of a hand or a 
foot, for the purpose of SMC, will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63(a) 
provides that extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  38 C.F.R. § 4.63(b) provides that 
complete paralysis of the external popliteal nerve (common 
peroneal) and consequent, footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  

There is virtually no clinical evidence of ankylosis of any 
major joint and, as discussed above, the veteran does not 
have complete paralysis of any peripheral nerve of the lower 
extremity.  The only remaining question is whether he would 
be equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  While the veteran does have impairment 
of his gait due to MS, the March 2000 VA neurology 
examination found intact strength in the lower extremities 
and strength of 4/5 in the upper extremities.  The June 2003 
VA examination for evaluation of diabetes found that he had 
full range of motion of the arms and legs and strength of 4/5 
in all extremities.  

So it is clear that the veteran would not be equally well 
served by amputation of any extremity and use of a 
prosthesis.  Accordingly, SMC for loss of use of an extremity 
is not warranted. 

SMC Based on the Need for Regular Aid and Attendance (A&A)

SMC provided by 38 U.S.C.A. § 1114(l) is payable for being so 
helpless as to need the regular A&A of another person.  The 
applicable criteria for determining whether the veteran 
qualifies are listed in 38 C.F.R. § 3.352(a).  These are the 
relevant considerations:  inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
Id.

Because the regulation provides that the "following" 
enumerated factors" will be accorded consideration," it is 
mandatory for VA to consider the enumerated factors within 
the regulation.  Second, because the regulation provides that 
"it is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made," the logical inference to be 
drawn from this language, although not explicitly stated, is 
that eligibility requires at least one of the enumerated 
factors be present.  Third, because the regulation provides 
that "the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole," the logical inference to be 
drawn from this language, again although not explicitly 
stated, is that the "particular personal function" refers to 
the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222, 
224-5 (1996).  

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular A&A, not that there be a constant 
need.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in 
need of regular A&A will not be based solely upon an opinion 
that the claimant's condition is such as would require him or 
her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

The severity of the veteran's service-connected MS and its 
attendant manifestations affect his eyes and his upper and 
lower extremities.  And he has additional disability from his 
service-connected tinnitus and lumbosacral strain.  The 
extent of his functional impairment from each of these 
conditions has been addressed above.  He also, incidentally, 
has a separate 10 percent rating for diabetes mellitus (DM), 
which presumes it is manageable by only a restricted diet.

There also is probative medical evidence, however, indicating 
the veteran needs the daily personal health care services of 
a skilled provider - without which he would require 
hospital, nursing home or institutional care.  
See, of particular note, the report of his March 2000 VA 
neurology examination specifically addressing the question of 
whether he is entitled to A&A.  That examiner indicated the 
veteran had made every effort to manage his daily living 
without any assistance, was able to drive, and to ambulate 
with only a cane and assist his wife with cooking and 
cleaning, etc.  But, regardless, the evaluating physician 
believed the veteran needed a low level of aid and attendance 
to help him take Interferon injections.  And it was noted 
that it was likely he would need more aid and attendance 
around the house, especially because his wife's condition was 
such that she actually needed assistance, herself.  Since 
that examination, during a VA hospitalization in 
September 2000 it was noted the veteran had an unstable gait 
and even his speech was slurred.  Also, a more recent June 
2003 VA examination for evaluation of his diabetes noted 
that, while there had been some minimal improvement because 
he was trying a new form of medication, he had lost over 40 
lbs. in the past two years, alone.  

Given the progression of the severity of the veteran's MS 
since the March 2000 VA physician's opinion, the evidence 
clearly indicates the veteran is entitled to this benefit, 
A&A, certainly if all reasonable doubt is resolved in his 
favor concerning whether his need for help is due to the 
severity of his service-connected disabilities (as opposed to 
nonservice-related factors).  See 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  



Specially Adapted Housing or Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. § 2101(a) may be 
extended to a veteran if the following requirements are met:

(a) Service.  Active military, naval or air service 
after April 20, 1898, is required.  Benefits are not 
restricted to veterans with wartime service.

(b) Disability.  The disability must have been 
incurred or aggravated as the result of service as 
indicated in paragraph (a) of this section and the 
veteran must be entitled to compensation for 
permanent and total disability due to:

(1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, 
or a wheelchair, or

(2) Blindness in both eyes, having only 
light perception, plus the anatomical loss 
or loss of use of one lower extremity, or

(3) The loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

(4) The loss or loss of use of one lower 
extremity together with the loss of loss of 
use of one upper extremity which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

(c) Duplication of benefits.  The assistance 
referred to in this section will not be available to 
any veteran more than once.

(d) "Preclude locomotion."  This term means the 
necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal 
mode of locomotion although occasional locomotion by 
other methods may be possible.  

See 38 U.S.C. §§ 2101, 2102 (West 2002); 38 C.F.R. § 3.809 
(2003).  

To be entitled to assistance in acquiring specially adapted 
housing a veteran must be either blind in both eyes and have 
anatomical loss of loss of use of one lower extremity, or 
must have anatomical loss or loss of use of at least one 
lower extremity together with other requisite disability.  
Here though, as discussed above, the veteran is not blind in 
both eyes and does not have loss of use of any extremity.  
So, he does not meet the threshold requirements for specially 
adapted housing.  

Automobile and Adaptive Equipment or Adaptive Equipment Only

38 C.F.R. § 3.808 provides that a certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance in an amount not exceeding the 
amount specified in 38 U.S.C. § 3902 (including all State, 
local, and other taxes where such are applicable and included 
in the purchase price) and of basic entitlement to necessary 
adaptive equipment will be made where the claimant meets the 
requirements of paragraphs (a), (b) and (c) of this section.  

38 C.F.R. § 3.808(a) requires that, as here, the veteran had 
active service.  38 C.F.R. § 3.808(b)(1) requires that one of 
the following must exist and be the result of injury or 
disease incurred or aggravated during active service; (i) 
loss or permanent loss of use of one or both feet; (ii) loss 
or permanent loss of use of one or both hands; (iii) 
permanent impairment of vision of both eyes: Central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity of more than 20/200 if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 
20[degrees] in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.

38 C.F.R. § 3.808(d) provides additional eligibility criteria 
for adaptive equipment and states that claimants for adaptive 
equipment must also satisfy the additional eligibility 
criteria of 38 C.F.R. §§ 17.156, 17.157, and 17.158.  

38 C.F.R. § 17.156 provides that automobile adaptive 
equipment may be authorized if the Under Secretary for Health 
or designee determines that such equipment is deemed 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety and so as to satisfy the 
applicable standards of licensure established by the State of 
such person's residency or other proper licensing authority.  
38 C.F.R. § 17.156(a) provides that persons eligible for 
adaptive equipment are: (1) veterans who are entitled to 
receive compensation for the loss or permanent loss of use of 
one or both feet; or the loss or permanent loss of use of one 
or both hands; or ankylosis of one or both knees, or one of 
both hips if the disability is the result of injury incurred 
or disease contracted in or aggravated by active military, 
naval or air service. 

The term adaptive equipment, means generally, that equipment 
which must be part of or added to a conveyance manufactured 
for sale to the general public to make it safe for use by the 
claimant and to assist him or her in meeting the applicable 
standards of licensure of the proper licensing authority.  
With regard to automobiles and similar vehicles the term 
includes a basic automatic transmission as to a claimant who 
has lost or lost the use of a limb.  In addition, the term 
includes, but is not limited to, power steering, power 
brakes, power window lifts and power seats.  The term also 
includes air-conditioning equipment when such equipment is 
necessary to the health and safety of the veteran and to the 
safety of others, and special equipment necessary to assist 
the eligible person into or out of the automobile or other 
conveyance, regardless of whether the automobile or other 
conveyance is to be operated by the eligible person or is to 
be operated for such person by another person; and any 
modification of the interior space of the automobile or other 
conveyance if needed because of the physical condition 
of such person in order for such person to enter or operate 
the vehicle.  38 C.F.R. § 3.808(e)(1).  

In this case, the veteran does not have, as discussed above, 
permanent loss of use of any hand or foot nor is his 
decreased vision sufficient to meet the criteria for 
eligibility, to include not have any field defect.  Further, 
he does not have ankylosis of either knee or either hip.  
Also, while his mobility is limited, the combined impact of 
his disabilities is not of such severity as to need 
assistance to enter, operate safely, or exit a vehicle.  So, 
he does not meet the criteria for financial assistance in the 
purchase of one automobile or other conveyance.  


ORDER

A higher 70 percent rating is granted for weakness of the RUE 
due to MS, subject to applicable laws and regulations 
governing the payment of VA compensation.

A higher 20 percent rating also is granted for the 
lumbosacral strain, subject to applicable laws and 
regulations governing the payment of VA compensation.

As well, the claim for SMC based on the need for the regular 
A&A of another person is granted, subject to applicable the 
laws and regulations governing the payment of VA 
compensation.

The claims for increased ratings for optic neuritis, 
glaucoma, diplopia, and right eye cataract, due to MS; 
weakness of the RLE, due to MS; weakness of the LLE, due to 
MS; weakness of the LUE, due to MS; and for a separate 
10 percent disability ratings for bilateral tinnitus, are 
denied.  



The claims for SMC for loss of use of the right or the left 
hand and for loss of use of the right or the left foot are 
denied.  

The claims for specially adapted housing or special home 
adaptation grant and for automobile and adaptive equipment or 
adaptive equipment only, are denied. 


REMAND

The veteran was notified by letter of October 31, 2003 of a 
rating action that month that granted service connection for 
a neurogenic bladder, due to MS, and assigned an initial 
noncompensable disability evaluation.  In his VA Form 9 of 
April 2004, he expressed his disagreement with the assignment 
of that initial noncompensable rating.  Given a liberal 
construction, that statement was - in actuality - an NOD 
contesting the noncompensable rating initially assigned for 
this disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.201 (2003); see also Gallegos v. Gober, 14 Vet. App. 50 
(2000) (an NOD need only consist of a writing which expresses 
disagreement with an RO decision).  So he has timely begun 
the appeal process to the Board.  And where, as here, a 
veteran files a NOD and the RO has not issued a SOC, the 
claim must be remanded to the RO for issuance of an SOC and 
to give the veteran an opportunity to perfect an appeal to 
the Board concerning this additional issue by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  Manlincon v. West, 12 Vet. App. 238 (1999).  
Hence, the claim for an initial compensable rating for a 
neurogenic bladder, due to MS, must be remanded to the RO for 
appropriate disposition.

The revised 38 C.F.R. § 3.383(a)(3) was published on August 
9, 2004, at 69 Fed. Reg. 48148, 48150 and states that 
"[h]earing impairment in one ear compensable to a degree of 
10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of [38 C.F.R.] 
§ 3.385 in the other ear" may be rated differently than 
would normally be the case when only one ear is service 
connected.



Accordingly to the supplementary information published with 
the revised 38 C.F.R. § 3.383(a)(3), for their to be 
consideration of hearing loss in the nonservice-connected 
ear, the hearing loss in the service-connected ear must 
compensable to 10 percent or more, which requires a Roman 
Numeral designation of X or XI under 38 C.F.R. § 4.86(a) or 
(b) and in doing so the nonservice-connected hear must be 
assigned a Roman Numeral designation of I.  Then, and only 
after the service-connected ear has Roman Numeral designation 
X or XI, will consideration be given to the hearing loss in 
the nonservice-connected but only if the nonservice-connected 
ear meets the criteria at 38 C.F.R. § 3.385 for defining 
hearing impairment by VA standards.  

In this regard, at least the findings on the recent VA 
audiometric examination in June 2003 suggest the veterans' 
hearing loss in the nonservice-connected right ear meets the 
criteria for VA hearing loss at 38 C.F.R. § 3.385.  And as to 
this, the Board observes that service connection was granted 
for hearing loss in the left ear as being due to the service-
connected MS.  So this claim must be readjudicated in light 
of the recent rating revision.  

Accordingly, these claims are remanded to the RO for the 
following development and consideration:   

1.  Review the claims file and ensure that all 
notification and development action required by 
the VCAA and implementing VA regulations is 
completed.  In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with and 
satisfied concerning the remaining claims at 
issue - for an initial compensable rating for 
the neurogenic bladder disability and for the 
left ear hearing loss.



2.  Schedule the veteran for VA audiometric and 
otolaryngeal rating examinations to assess the 
current severity of his service-connected hearing 
loss of the left ear.  Discuss the rationale for 
all diagnoses or opinions.  It is absolutely 
imperative that the examiner has access to the 
claims file for a review of the veteran's 
pertinent medical history.  All necessary testing 
should be done and the examiner should review the 
results of any testing prior to completion of the 
examination report.  If an examination form is 
used to guide the examination, the submitted 
examination report should include the questions 
to which answers are provided.

3.  Review the report of the VA examination to 
ensure it addresses the applicable rating 
criteria.  If it does not contain sufficient 
information to properly rate the veteran's hearing 
loss of the left ear, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then readjudicate the claim for an increased 
rating for hearing loss of the left ear based on 
the additional evidence obtained.  This must 
include application of the statutory and 
regulatory amendments that became effective on 
December 6, 2002.  

If the benefit requested is not granted to the 
veteran's satisfaction, send him and his 
representative a SSOC and give them time to 
respond before returning this claim to the Board 
for further appellate consideration.

5.  Also send the veteran and his representative a 
SOC pertaining to the issue of entitlement to an 
initial compensable evaluation for the neurogenic 
bladder due to MS.  They should be advised that a 
timely substantive appeal, such as a VA Form 9 or 
equivalent statement, then must be submitted to 
"perfect" an appeal to the Board concerning this 
specific issue.  And if, and only if, they perfect 
a timely appeal concerning this additional issue 
should this claim be returned to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.  He has 
the right to submit additional evidence and argument 
concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



